Case: 15-10400   Date Filed: 07/09/2015   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10400
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:14-cr-80142-KLR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MICHAEL ORLANDO CHAMPAGNIE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 9, 2015)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-10400      Date Filed: 07/09/2015   Page: 2 of 3


      Michael Orlando Champagnie appeals his 24-month sentence, imposed

below the applicable guideline range, after pleading guilty to one count of illegal

entry of a deported alien, in violation of 8 U.S.C. § 1326(a). On appeal,

Champagnie argues that the district court lacked the authority to apply a 12-level

increase to his base offense level, pursuant to U.S.S.G. § 2L1.2(b)(1)(B), based

upon a prior conviction that was neither charged in the indictment nor proven to a

jury beyond a reasonable doubt.

      “We review constitutional sentencing issues de novo.” United States v.

Steed, 548 F.3d 961, 978 (11th Cir. 2008) (per curiam). We also “review questions

of law with respect to the district court’s application of the Sentencing Guidelines

de novo.” United States v. Garza-Mendez, 735 F.3d 1284, 1287 (11th Cir. 2013)

(internal quotation marks omitted).

      The Supreme Court held, in Almendarez-Torres v. United States, 523 U.S.

224, 118 S. Ct. 1219 (1998), that the government need not prove beyond a

reasonable doubt that a defendant had prior convictions nor allege those prior

convictions in its indictment in order to use those convictions to enhance a

defendant’s statutory maximum sentence. Id. at 226–27, 118 S. Ct. at 1222. We

have recognized that we are “bound to follow Almendarez-Torres unless and until

the Supreme Court itself overrules that decision.” United States v. Thomas, 242

F.3d 1028, 1035 (11th Cir. 2001).


                                          2
                Case: 15-10400    Date Filed: 07/09/2015   Page: 3 of 3


         We have affirmed a guideline range enhancement under § 2L1.2(b)(1)(A),

which differs from § 2L1.2(b)(1)(B), only in the number of levels of the

enhancement, against a similar challenge to the use of a prior conviction not

charged in the indictment and proved to a jury, noting that United States v. Booker,

543 U.S. 220, 125 S. Ct. 738 (2005), and Blakely v. Washington, 542 U.S. 296, 124

S. Ct. 2531, 159 (2004), left Almendarez-Torres undisturbed. United States v.

Orduno-Mireles, 405 F.3d 960, 962 (11th Cir. 2005).

         As Champagnie concedes, binding precedent forecloses his argument that

the district court erred by enhancing his advisory guideline range based on a prior

conviction not charged in the indictment or proven to a jury beyond a reasonable

doubt.

         Accordingly, upon review of the record and careful consideration of the

parties’ briefs, we affirm.

         AFFIRMED.




                                           3